Citation Nr: 1718554	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO. 10-40 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability, diagnosed as osteoarthritis of the left knee.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to October 1992 and October 1992 to April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2016, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. The Veteran has a current diagnosis of osteoarthritis of the left knee.

2. Symptoms of the currently-diagnosed osteoarthritis of the left knee were chronic in service and continuous since service separation.


CONCLUSION OF LAW

The criteria for service connection for osteoarthritis of the left knee have been met 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Arthritis is a chronic condition listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be established based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309(a).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran contends that his left knee disability was incurred in service and has been chronic in service and continuous since service separation.

The Veteran has a left knee disability. In a March 2016 VA medical record, following radiographic imaging of the bilateral knees, the physician diagnosed moderate medial and mild patellofemoral compartment osteoarthritis of the left knee. While in service, the Veteran was diagnosed with medial compartmental arthritis of the left knee in a November 2003 medical record. Therefore, the evidence shows that the Veteran has a current left knee disability, specifically osteoarthritis. 

Symptoms of the Veteran's left knee osteoarthritis were chronic in service. In a March 2003 service treatment record the Veteran complained of swelling, stiffness, and pain in the left knee following a four mile run for a physical training drill. An October 2003 service treatment record reflects that the Veteran developed left knee pain following a battery run in March 2003. In the same October 2003 service treatment record, the physician also noted that the Veteran ran three miles in 22 minutes in 2002 and that after a review of the Veteran's medical records found no significant past medical history of recurrent left knee pain or problems. September 2003 and December 2003 service treatment records indicate that the Veteran continued to have chronic pain and swelling in the left knee. The December 2003 service treatment record reflects that the Veteran was status post arthroscopic left knee surgery. 

In a November 2003 medical record, the physician noted that the swelling of the Veteran's left knee occurred during physical fitness with the Marine Corps in Joint Reserve Base Fort Worth. The physician indicated that the Veteran's left knee swelled up and remained that way and that the Veteran continued to experience problems with the left knee. The physician diagnosed the Veteran with medial compartmental arthritis of the left knee.

The Veteran's left knee disability has also been chronic since service separation. VA medical records including August 2004, December 2004, August 2010, June 2013, February 2014, July 2014, March 2016, and October 2016 indicate that the Veteran experienced and had been treated for left knee pain that was chronic in nature.

The Board finds that the evidence does not demonstrate that the Veteran's current left knee disability is clearly attributable to incurrent causes. In light of the service treatment records showing in-service incurrence of a left knee disability and current medical evidence showing the same diagnosis, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current left knee disability is related to his military service. 38 C.F.R. § 3.303 (2016).

For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a left knee disability have been met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection osteoarthritis of the left knee is granted.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


